ELLIS, Justice,
dissenting.
Finding myself in disagreement with the other members of the court, I would like to record my respectful dissent.
The following evidence was adduced at the hearing by the testifying officer regarding the officers’ justification for their conduct.
A: We saw him coming toward us from 33rd Avenue and Avenue R. He was westbound. We were eastbound.
Q: Based on your experience as a police officer, would you describe that as a “high crime area”?
A: It’s a residential area that, at that particular time of the year, we had been having a great deal of burglaries.
Q: And in Galveston, daytime burglaries were common?
A: At that particular time of the year we were having a rash of daytime burglaries all through the residential areas in town.
[[Image here]]
Q: At this point, why were you trying to catch him?
A: Due to the area we were in. The fact Officer Roberts knew he had been arrested for burglary. The fact that he had a pocket scanner on him, and at that particular time of the year, the daytime burglaries that we were having, most of the burglars were using pocket scanners to monitor police calls so they would know when the police were being dispatched, to monitor the calls.
Q: So it was your intention just to investigate?
A: Yes, sir, find out why he was fleeing from us, to find out what he was doing in the area.
According to the above testimony the testifying officer referred to the area in question as a “high crime area” because they were experiencing a “rash of daytime burglaries all through the residential areas in town.” In Talbert v. State, 489 S.W.2d 309 (Tex.Crim.App.1973) the testifying officer said he considered the entire University of Texas area a high crime area. In rejecting the argument, the court remarked: “We are unwilling to blanket label such a substantial portion of Austin as a ‘high crime area’ in order to justify the stopping of appellant’s automobile.” In the present case, I would likewise be unwilling to label all of residential Galveston to be a high crime area as a justification for the stop in question.
The state argues that appellant’s flight “is one of the strongest indication(s) -of consciousness of guilt; flight tends to exclude every reasonable hypothesis except the guilty [sic] of defendant.” As stated above the officers were wearing street clothes and travelling in an unmarked ear. The officers never informed appellant they were police officers until after they had overtaken him. Appellant testified that he thought the two men might be punks and *571that he changed his route and sped up to see if he was being followed. We cannot say that appellant’s actions were necessarily consistent with criminal activity. Shaffer v. State, 562 S.W.2d 853 (Tex.Crim.App.1978).
The state further argues that appellant’s riding a bicycle and carrying a radio scanner fit the modus operandi of burglars learned of by the officers through prior burglary arrests. I do not believe this fact taken alone can justify the stop in question. The officers were not responding to a reported robbery nor do the facts indicate that appellant’s actions suggested that he was about to engage in criminal activity as in Terry v. State, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). The officers testified that they observed appellant for “a minute and-a-half, two minutes at the most.” I would hold the stop to be nothing more than the product of an inarticulate hunch, thus the handgun obtained as a result was inadmissible. The circumstances as a whole did not amount to probable cause to search appellant.
Accordingly, I would reverse the judgment of the trial court.